While I agree with the majority of the court that the playing of professional baseball is a business, or worldly occupation, the performance of which, on Sundays, violates the Act of April 22, 1794, yet I cannot agree that quo warranto is a permissible remedy to deal with such a violation of law. The penalty and also the appropriate remedy are provided in distinct and unmistakable terms by the Act of 1794 itself. Under well established rules of law, these provisions are exclusive, whether the offender be a corporation or otherwise. In Com. v. Smith, 266 Pa. 511, 515, 516, the State, as here, endeavored to enforce the Act of 1794 in a manner other than provided by the statute. We refused to permit this to be done, my predecessor in office, Chief Justice BROWN, saying for a unanimous court, "If the playing of . . . . . . baseball on Sunday is a violation of [the statute] the players are punishable under it. . . . . . This proceeding is at the instance of the Commonwealth; the remedy for that of which it complains is to be found in the act. . . . . . If the penalty therein provided is not a sufficient deterrent, it is for the legislature to provide another. . . . . . The penal *Page 153 
law that is violated is provided with the machinery for punishing [transgressions against] it and to [this machinery] the violation must be referred." This was said by us in a case where one authorized to proceed in the name of the Commonwealth was the principal plaintiff, and I cannot construe it to mean else than that neither an equitable nor any other remedy except that named in the Act of 1794 is available to the Commonwealth for the enforcement of this statute.
The fact that defendant is a Pennsylvania corporation does not place it at the uncontrolled mercy of its creator. Except as affected by constitutional or express statutory provisions, the Commonwealth has like control over the social conduct of its individual citizens, officers of its corporations, including municipal officers, and the corporations themselves; but the courts should not permit it unwarrantably to coerce the conduct of one of them any more than of another. To my mind, the principle of Com. v. Smith (where the effort was to compel municipal corporate authorities to take a certain line of action), and the plain words in which our ruling is there expressed, mean, and in effect say, that the Commonwealth cannot by injunction in any form enforce the Act of 1794, but is confined for its enforcement to the penalty and remedy therein particularly provided.
For the reasons stated, and to the extent above indicated, I dissent.